Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This office action is in response to communication filed 2/16/21.

Response to Amendment
The examiner acknowledges the amendment of claim 1 and the cancellation of claim 3.

Response to Arguments
Regarding applicant’s argument regarding the plurality of threshold ranges, the reference of Kanaga is only relied upon for teaching the limitation each of the plurality of threshold ranges is set based on a distance from a communication area of a corresponding transmission antenna of the plurality of transmission antennas to one of the distance measurement request unit and the distance measurement response unit included in the onboard device. Kanaga in an analogous art teaches the threshold range is one of the plurality of threshold ranges, and each of the plurality of threshold ranges is set based on a distance from a communication area of a corresponding transmission antenna of the plurality of transmission antennas to one of the distance measurement request unit and the distance measurement response unit included in the onboard device (paragraph 027,048,054-060). The reference of Bruckner is relied upon for teaching the authenticity determination sets a threshold range based on a distance from the communication area of the transmission antenna, in which the key location determination unit determines that the electronic key is located, to one of the distance measurement request unit and the distance measurement response unit included in the onboard device, and determines that authorized communication is performed based on a condition including that a measurement distance, which is measured from the distance measurement request unit to the distance measurement response unit based on 
Applicant’s argument regarding the limitation of the transmission antennas are arranged in the vehicle distanced differently from the distance measurement request unit or the distance measurement response unit included in the onboard device is moot in view of new ground of rejection.





Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim 1-2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bruckner US Patent 10477346 in view of Kanaga US Patent Application Publication 20180106882 and further in view of Hermann US Patent Application Publication 20060034243.


Regarding claim 1, Bruckner teaches an electronic key system including an onboard device installed in a vehicle and an electronic key carried by a user, wherein the electronic key system performs authenticity determination to determine whether authorized communication is performed based on response signals transmitted from the electronic key in response to a plurality of request signals from the onboard device, the electronic key system comprising:
a plurality of transmission antennas that arranged in the vehicle at different locations and that transmits the plurality of request signals (distance measuring devices 16,20 inherently include antenna for transmitting RF signal, col. 5 line 62-col. 6 line 2);

a key location determination unit that determines a location of the electronic key using a location of one of the plurality of transmission antenna as  a reference based on the response signals (col.3 lines 32-36);

a distance measurement request unit included in one of the onboard device and the electronic key, wherein the distance measurement request unit transmits a distance measurement request signal and receives a distance measurement response signal in response to the distance measurement request (col. 3 line 32 –col. 4 line 6); and




wherein the distance measurement request unit and the distance measurement response unit are each set to have a wider communication area than a communication area of the transmission antenna (col.6 lines 39-48) and

wherein the authenticity determination sets a threshold range based on a distance from the communication area of the transmission antenna, in which the key location determination unit determines that the electronic key is located, to one of the distance measurement request unit and the distance measurement response unit included in the onboard device, and determines that authorized communication is performed based on a condition including that a measurement distance, which is measured from the distance measurement request unit to the distance measurement response unit based on the distance measurement request signal and the distance measurement response signal, is within  the set threshold range (col. 6 line 39-col. 7 line 17). Bruckner is not explicit in teaching the threshold range is one of the plurality of threshold ranges, and each of the plurality of threshold ranges is set based on a distance from a communication area of a corresponding transmission antenna of the plurality of transmission antennas to one of the distance measurement request unit and the distance measurement response unit included in the onboard device. Kanaga in an analogous art teaches the threshold range is one of the plurality of threshold ranges, and each of the plurality of threshold ranges is set based on a distance from a communication area of a corresponding transmission antenna of the plurality of transmission antennas to one of the distance measurement request unit and the distance measurement 
distance measurement request unit or the distance measurement response unit included in the
onboard device, and each of the distance measurement request unit and the distance measurement response. Hermann in an analogous art teaches the use of plurality UHF and LF antennas for locating and validating the key device and the antennas are arrange in a manner as to optimize the reception of the access code (paragraph 05-06). It is the examiner’s position that arranging the transmission antennas differently in the vehicle from the distant measurement unit represent the choosing of an arrangement from a finite number of arrangement (the transmission antenna can be arranged in the vehicle distanced differently from the distance measurement request unit or can be distanced in the same manner) in order to optimize the communication between the vehicle and the mobile device. 
It would have been obvious to one of ordinary in the art at the time of the invention to modify the system of Bruckner as disclosed by Kanaga in view of Hermann at the time of the invention because such modification provide an improvement over the system of Bruckner allows the functions of the vehicles to be more reliable controlled based on a more clearly defined boundaries of the determined position of the portable device. 



Regarding claim 2, Bruckner teaches the distance measurement request signal and the distance measurement response signal are ultra-wideband wireless signals (col. 6 lines 3-9).







Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VERNAL U BROWN whose telephone number is (571)272-3060.  The examiner can normally be reached on Monday-Friday, 8AM-5PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian A Zimmerman can be reached on 571 272 3059.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VERNAL U BROWN/Primary Examiner, Art Unit 2683